DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: “Claim 23” from the amendment filed on June 13, 2022 is misnumbered due to a typo?  “Claim 23” should be – claim 22 --.  As a result, -- claims 1-22 -- should be in the file, and not “claims 1-21 and 23”.
Allowable Subject Matter
Claims 1-21 and 23 (should correctly be claims 1-22 due to a misnumbered claim 23) allowed.
The closest relevant art is the Chinese Patent (CN 106123160 A) wherein the Chinese reference discloses an air quality monitor apparatus (see Figs. 1-3) and a method of monitoring the status of an air filter (7, 8, 14, 16) comprising: an enclosure comprising: at least one air exchange port having an inlet aperture (24, 15) and outlet opening (3, 12), the at least one air exchange port creating an at least one air stream pathway through the enclosure; at least one microcontroller (9, 21) configured to process the measured air quality data; and a plurality of sensors (6, 23) having access to the air stream pathway, the plurality of sensors (6, 23) configured to measure air quality data; at least one communication system configured to communicate the processed air quality data with an outside network (21); and a power supply apparatus providing power to the apparatus.  Claim 1 differs from the disclosure of the Chinese reference in that he apparatus comprises at least one optical system providing light across the air stream pathway.  The Chinese reference discloses the enclosure has at least two air exchange ports creating at least two air stream pathways, each of the at least two air exchange ports having an inlet aperture and outlet opening (one pathway going from indoor at 24 to outdoor at 12 and the other pathway going from indoor at 15 to outdoor at 3); and wherein the plurality of sensors (6, 23) has access to each of the at least two air stream pathways (see drawings) and are configured to measure air quality data from each of the at least two air streams.  The Chinese reference discloses a microprocessor (9, 21) as communication computing system via a wired or wireless connection such as a smart phone.
The Chinese reference discloses a plurality of sensors (6, 23) comprising a flow sensor located within the enclosure and within the air stream pathway, and not at least specifically one of an optical, acoustic of thermal flow sensor positioned within the air inlet aperture.
5.	Claims 1-21 and 23 (should correctly be claims 1-22 due to a misnumbered claim 23) of this instant patent application differ from the disclosure of the Chinese reference in that an air monitoring apparatus comprises an air stream pathway extending between an air inlet aperture and an air outlet opening, within the apparatus, and having at least one of an optical, acoustic of thermal flow sensor positioned within the air inlet aperture.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 15, 2022